                 Case 20-11157-CSS               Doc 976       Filed 10/14/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                               Chapter 11

EXIDE HOLDINGS, INC., et al.,1                                      Case No. 20-11157 (CSS)

                            Debtors.                                Jointly Administered


      STIPULATION REGARDING THE CALIFORNIA DEPARTMENT OF TOXIC
    SUBSTANCES CONTROL’S RULE 30(b)(6) DEPOSITION NOTICE TO DEBTORS


         This Stipulation, entered into by and between Debtors, on the one hand, and the

California Department of Toxic Substances Control (“DTSC”), on the other, is made with

reference to the following facts and recitals:

         WHEREAS, on October 5, 2020, DTSC served Debtors with a Notice of Oral

Deposition of Debtors’ Designated Representative(s) under Federal Rule of Civil Procedure

30(b)(6) (the “Notice”);

         WHEREAS, Debtors proposed stipulating to certain facts in lieu of designating a

representative to testify on certain topics set forth in Exhibit A to the Notice;

         WHEREAS, Debtors and DTSC have agreed to stipulate to certain facts that DTSC

contends are relevant to its objection to Debtors’ Amended Joint Chapter 11 Plan (the “Plan”)

and its objection to Debtors’ proposed abandonment of the Vernon Non-Performing Property (as

defined in the Plan).

         NOW, THEREFORE, Debtors and DTSC hereby stipulate and agree as follows:




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
Deerfield Parkway, Building 200, Milton, Georgia 30004.


                                                           1
     Case 20-11157-CSS         Doc 976      Filed 10/14/20     Page 2 of 4




1.   Debtors are currently spending approximately $750,000 per month at the Vernon

     Non-Performing Property on measures to prevent the release of lead and other

     Constituents of Concern (“COCs”) into the surrounding communities, including

     utility costs. This includes payroll and benefits, utilities, and third-party vendors.

2.   According to line items on invoices from third-party vendor American Integrated

     Services, Inc., Debtors are currently spending approximately $ $126,000 per

     month to rent and $90,000 per month to maintain the full enclosure unit (“FEU”)

     and negative air pressure pumps currently in place at the Vernon Non-Performing

     Property.

3.   Debtors have not completed Phase 1 of the Closure Plan for the Vernon

     Non-Performing Property.

4.   Debtors had no role in establishing, and did not know the basis for, the Plan’s

     allocation of funding for Debtors’ environmental liabilities at the Non-Performing

     Properties (as defined in the Plan), including the allocation for the Vernon

     Non-Performing Property.

5.   Debtors will not offer any direct testimony or submit any evidence concerning the

     Plan’s allocation of funding for Debtors environmental liabilities at the

     Non-Performing Properties, including the allocation for the Vernon Non

     Performing Property.

6.   Following a reasonable investigation, Debtors are not aware of any calculation

     that Debtors or their agents or representatives have performed since 2014

     regarding their potential liabilities for offsite remediation in connection with the

     Vernon Non-Performing Property, except for Geosyntec’s draft Residential




                                       2
             Case 20-11157-CSS         Doc 976       Filed 10/14/20   Page 3 of 4




              RCRA Facility Investigation, dated June 13, 2019, which concluded that Debtors

              had no such liabilities (a conclusion that DTSC has rejected).



Dated: October 14, 2020
       New York, New York


                                                   By: /s/ Matthew Hinker

Xavier Becerra                                  Nancy Mitchell
Attorney General of California                  Matthew Hinker
Edward H. Ochoa                                 O’Melveny & Myers LLP
Senior Assistant Attorney General               7 Times Square
                                                New York, NY 10036
James R. Potter                                 Telephone: (212) 326-2000
California Department of Justice                mhinker@omm.com
Office of the Attorney General                  nmitchell@omm.com
Public Rights Division
Environment Section                             Peter Friedman
300 S. Spring Street                            O’Melveny & Myers LLP
Los Angeles, CA 90013                           1625 Eye Street, NW
james.potter@doj.ca.gov                         Washington, DC 20006
                                                Tel: (202) 383-5300
Anthony A. Austin                               pfriedman@omm.com
Heather C. Leslie
California Department of Justice
Office of the Attorney General
Public Rights Division
Environment Section
1300 I Street, Suite 125
Sacramento, CA 95814
Tel: 916-210-7832
anthony.austin@doj.ca.gov
heather.leslie@doj.ca.gov

Attorneys for the California Department of Toxic Substances Control




                                               3
           Case 20-11157-CSS    Doc 976     Filed 10/14/20   Page 4 of 4




Dated: October 14, 2020
       New York, New York

                            /s/ Jared R. Friedmann

                            WEIL, GOTSHAL & MANGES LLP
                            Ray C. Schrock, P.C. (admitted pro hac vice)
                            Sunny Singh (admitted pro hac vice)
                            Jared R. Friedmann (admitted (pro hac vice)
                            767 Fifth Avenue
                            New York, New York 10153
                            Telephone: (212) 310-8000
                            Facsimile: (212) 310-8007

                            -and-

                            RICHARDS, LAYTON & FINGER, P.A.
                            Daniel J. DeFranceschi (No. 2732)
                            Zachary I. Shapiro (No. 5103)
                            One Rodney Square
                            920 N. King Street
                            Wilmington, Delaware 19801
                            Telephone: (302) 651-7700
                            Facsimile: (302) 651-7701

                            Attorneys for Debtors
                            and Debtors in Possession




                                        4
